Citation Nr: 0305344	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  98-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran's case was remanded by the 
Board in March 1999.  The case was certified on appeal to the 
Board in April 2002.

The Board determined that additional development was 
necessary in this case and exercised its authority to order 
development of the case.  38 C.F.R. § 19.9 (2002).  The 
veteran was afforded VA examinations in October 2002 and 
January 2003, respectively.  He was informed of the need for 
the development by letters from the Board dated in October 
2002 and December 2002, respectively.  Finally, the veteran 
was advised of the additional evidence obtained in this case 
and provided an opportunity to comment or submit additional 
evidence on his behalf in February 2003.  38 C.F.R. 
§ 20.903(b) (2002).  The veteran's representative submitted 
additional argument on his behalf in February 2003.  The case 
is now ripe for appellate review.

The Board notes that at the October 2002 VA examination, the 
veteran also expressed complaints regarding his service-
connected right knee disability.  The examiner included a 
physical examination of the right knee as part of his 
examination report.  The Board infers the examination report 
as a claim for an increased rating for the service-connected 
right knee disability.  As the issue has not yet been 
developed or certified on appeal, it is referred to the RO 
for such further development as may be necessary.






FINDINGS OF FACT

1.  The veteran served on active duty from November 1977 to 
November 1980.

2.  The veteran's diabetes mellitus was first diagnosed in 
1986.

3.  The veteran's diabetes mellitus is not related to 
service.


CONCLUSION OF LAW

The veteran's diabetes mellitus is not the result of disease 
or injury incurred in or aggravated during peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty from November 1977 to 
November 1980.  He alleges that he exhibited symptoms of 
diabetes mellitus in service, namely polyuria and polydipsia.  

The service medical records (SMRs) contain a number of 
entries detailing evaluations for possible diabetes, to 
include a number of urinalysis laboratory reports with 
readings for glucose levels that appeared to be within the 
normal range.  In particular, a fasting urinalysis test was 
noted to be negative in October 1979.  The veteran was 
evaluated for obesity during service.  The SMRs were negative 
for a diagnosis of diabetes.

The veteran was afforded a VA examination in May 1981 in 
conjunction with a pending claim for disability compensation 
benefits.  He was not alleging that he had diabetes at that 
time and reported no symptoms of diabetes.  He was given 
diagnoses of post-traumatic, painful right knee, 
dermatophytosis, pedis, hypertension and obesity.

Service connection was established for hypertension, 
residuals of a right knee injury and dermatophytosis pedis 
between the toes of both feet in July 1981.  

VA examination reports dated in January 1984, June 1992, and 
March 1994 reported no symptoms or findings related to 
diabetes.  The veteran did not report that he was receiving 
private treatment for diabetes.

The veteran submitted a claim for entitlement to service 
connection for diabetes in April 1996.  The veteran said that 
he was told by an Army doctor in service that the cracking 
and peeling of the skin between his toes was due to diabetes.  
He said that he informed a VA doctor of this information 
after service.  He said he was given powder to treat his skin 
condition.  He also said he was diagnosed with diabetes 
approximately two years later and now required a daily 
injection of insulin.

The veteran's claim was denied in June 1996 based on the 
evidence of record.  The rating decision stated that there 
was no evidence of diabetes in service or at the time of the 
veteran's VA examination in 1981.  Further, there was no 
evidence of record to establish that the veteran's 
dermatophytosis of the feet was due to early diabetes.  The 
veteran was provided notice of the denial that same month.  
He failed to perfect an appeal of the June 1996 rating 
decision and it became final.  

The veteran submitted a statement in September 1997 wherein 
he stated that he had received all of his postservice medical 
treatment at the VA medical center (VAMC) in Decatur, 
Georgia.  The statement was furnished in regard to an 
unrelated claim that was pending at the time.

The veteran requested a copy of his SMRs in February 1998.  
He was furnished a copy of the requested records in March 
1998. 

The veteran submitted a request to reopen his claim for 
entitlement to service connection for diabetes in May 1998.  
He included a statement from R. D. Steed, M.D., dated in 
April 1998.  The veteran reported that Dr. Steed had reviewed 
his SMRs in arriving at his opinion.  Dr. Steed said that he 
was currently treating the veteran for diabetes mellitus and 
was asked to provide an opinion as to when the disease may 
have started.  He said that the veteran was diagnosed with 
diabetes in 1987 and that, in retrospect, the veteran had 
symptoms of diabetes (polyuria and polydipsia, for some time, 
including when he was in the service.  He reported that the 
veteran said he was unaware of any blood or urine tests that 
may have been done to diagnosis diabetes.  Dr. Steed said 
that diabetes mellitus could be present for many years before 
being diagnosed.  He opined that in the absence of any 
laboratory evidence to the contrary, it was quite likely that 
the diabetes was present in service.

The veteran testified at a Travel Board hearing in December 
1998.  The veteran testified that he obtained a copy of his 
SMRs and presented them to Dr. Steed for review.  He said 
that Dr. Steed prepared his favorable April 1998 statement 
after reviewing the SMRs.  The veteran testified that he was 
treated by L. Townsend, M.D., from approximately 1985 to 
1992.  The veteran further testified that he experienced 
heavy thirst and frequent urination in service.  He said that 
he told Army medical personnel that he had a family history 
of diabetes.  He said that he was never tested for diabetes 
in service.  The veteran could not say when he experienced 
his symptoms in service but thought it was in late 1979.  He 
said that he experienced the symptoms in the years after 
service until he finally saw a doctor to find out why he 
continued to have the symptoms.  It was agreed that the 
hearing record would be held open for 30 days to allow the 
veteran to submit additional evidence.

The veteran submitted additional evidence at the hearing.  
The evidence consisted of a partial copy of SMR entries dated 
in May 1980.  The entries note that the veteran was seen in 
the emergency room with complaints of dizziness, headaches, 
congestion, cough, and chest pain.  The initial entry, 
prepared by a corpsman or technician, noted that the veteran 
reported a family history of diabetes.  The second, entry, 
prepared by a physician, noted that the veteran had a history 
of sinus problems.  Physical examination noted tenderness 
over the frontal sinuses.  

The veteran also submitted a statement from Dr. Steed, dated 
in December 1998.  Dr. Steed noted that he had treated the 
veteran since April 1992.  He had received, and reviewed, 
records from Dr. Townsend.  Those records reflect that the 
veteran was diagnosed with diabetes in September 1986.  The 
veteran's glucose at that time was 566.  Dr. Steed said that 
the veteran recalled having symptoms in service and that the 
condition could go many years without being diagnosed.  Dr. 
Steed said that the veteran had symptoms dating back to the 
time he was in service and this would suggest that he could 
have had diabetes at that time.

Associated with the claims folder in January 1999 were 
treatment records from Atlanta Diabetes Associates, Dr. 
Steed's practice.  The records were for the period from June 
1996 to December 1998.  The records reflect a diagnosis of 
diabetes as of June 1996 and contain the results of multiple 
laboratory studies.  However, there was no entry that 
discussed the etiology of the veteran's diabetes.

The veteran's case was before the Board in March 1999.  The 
Board found that there was new and material evidence to 
reopen the claim for the benefits sought on appeal.  The 
veteran's case was remanded to the RO for additional 
development, to include obtaining any treatment records for 
the veteran's diabetes since his discharge from service and 
obtaining a VA examination.  The VA examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that the veteran's diabetes was present during service or 
within one year after his separation from active duty.  

The RO wrote to the veteran in March 1999 and requested that 
he provide information regarding any sources of treatment for 
his diabetes.  He was requested to either provide the records 
or authorize the RO to obtain the records on his behalf.  

The veteran submitted additional treatment records in May 
1999.  The records included those from Dr. Townsend for the 
period from September 1986 to June 1996, as well as 
additional records from Dr. Steed for the period from April 
1992 to December 1998.  Dr. Townsend's records noted that the 
veteran was initially seen in September 1986.  The veteran 
reported a family history of diabetes.  He had complaints of 
increased thirst and urination.  The veteran was subsequently 
diagnosed with diabetes mellitus and placed on Isophane 
Insulin suspension (NPH).  The records from Dr. Steed simply 
report treatment for diabetes beginning in April 1992.  There 
is no mention in either Dr. Townsend's or Dr. Steed's records 
that the veteran experienced symptoms of his diabetes in 
service or within a year after service.  

The veteran was afforded a VA endocrinology examination in 
June 1999.  The examiner noted that the veteran related a 
history of a diagnosis of diabetes in 1987.  The examiner 
also noted that the veteran said that he experienced symptoms 
of his diabetes in service.  There is no indication in the 
report that the examiner reviewed the veteran's claims 
folder, to include the SMRs.  The examiner's assessment was 
that it was very likely that the veteran's diabetes mellitus 
was present in service, based on his symptoms.  The examiner 
added that in the absence of any laboratory evidence that 
disproves this, he would say that the veteran's diabetes was 
present in service.  

The veteran's representative submitted additional argument, a 
statement from Dr. Steed, and treatise evidence in April 
2001.  In the statement, the representative noted the 
development of the claim to that point, to include the June 
1999 VA examination.  The representative noted that a 
supplemental statement of the case (SSOC) was issued by the 
RO that continued to deny the veteran's claim.  The statement 
from Dr. Steed pertained to the veteran's current medical 
condition, there was no opinion regarding the etiology or 
onset of the veteran's diabetes.  The treatise evidence was 
general medical material relating to diabetes.  There was no 
accompanying opinion relating any of the material to the 
veteran's case.

The RO issued a SSOC in April 2002.  The SSOC reviewed the 
additional evidence of record provided by the June 1999 VA 
examination report, the treatise material submitted, the 
treatment records from Dr. Townsend and Dr. Steed, as well as 
the statements from Dr. Steed dated in April 1998, December 
1998, and April 2001.  The SSOC provided notice of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and the implementing regulations.

The veteran submitted a statement in April 2002 wherein he 
said he was not satisfied with the decision contained in the 
SSOC.  He requested that his claim be forwarded to the Board 
without waiting the authorized 60 days.

The veteran's case was certified on appeal to the Board in 
April 2002.  In May 2002, the Board determined that 
additional development was required in this case.  
Specifically, the Board noted that neither Dr. Steed or the 
June 1999 VA examination report contained any analysis of the 
multiple urinalysis reports in the veteran's SMRs that 
appeared to reflect normal glucose values and what impact 
such tests results would have on their respective opinions. 

The veteran was afforded a VA endocrinology examination in 
October 2002.  The examiner noted that he had reviewed the 
claims folder as part of his examination preparation.  The 
Board notes that copies of several SMR entries were attached 
to the examination report with handwritten annotations, 
presumably made by the examiner.  The examiner noted that the 
veteran was attempting to establish service connection for 
diabetes mellitus based on the veteran's reported symptoms of 
frequent urination, thirst, weakness, dizziness and tiredness 
in service.  The examiner noted that a urinalysis test done 
in September 1980, as part of the veteran's separation 
physical examination, was negative for glucose.  The examiner 
stated that the absence of glucose in the urine at that time 
did not mean that he did not have diabetes.  The examiner 
noted that the proper method of diagnosing diabetes would be 
by a two-hour glucose tolerance test.  He said that such a 
test was ordered on two occasions in service but the tests 
were not done.  The examiner remarked that the fact that the 
tests were ordered meant that there was a suspicion that the 
veteran may have diabetes.  The examiner noted that the 
veteran reported a history of diabetes for his parents and 
three brothers and a sister.  

The examiner's conclusion was that the veteran's diabetes was 
suspected in service, as a two-hour postprandial blood sugar 
test was ordered but not done on two occasions.  He said that 
the test was requested because of the veteran's complaints of 
frequent urination and thirst.  The examiner said that the 
diagnosis could not be made on the basis of a negative 
urinalysis.  It required the two-hour postprandial blood 
sugar test that was never done.  Finally, the examiner stated 
that he believed that it was at least as likely as not that 
the veteran had diabetes mellitus in service but that it was 
never checked in the proper manner.  

The Board notified the veteran in December 2002 that his 
claim required further development.  He was informed that the 
October 2002 VA examination was not adequate to allow for a 
decision to be made in his case.

The veteran was afforded a VA endocrinology examination in 
January 2003.  The examination was conducted by a VA 
physician that is an assistant professor of internal medicine 
and endocrinology.  The examination consisted of a review of 
the claims folder.  The examiner noted that the purpose of 
the examination was to determine if the veteran's diagnosis 
of diabetes mellitus was related to service.  The examiner 
also noted that the veteran was first diagnosed with diabetes 
in 1986 following evaluation for complaints of increasing 
thirst and urination.  The diagnosis was based on a random 
blood glucose measurement of 566 milligrams (mg)/deciliter 
(dl) at initial presentation and a repeat determination four 
days later of 561 mg/dl.  The examiner noted that the 
veteran's claim was remanded for a VA examination and that a 
Board-certified endocrinologist and diabetologist examined 
the veteran in June 1999.  The examiner reported that the VA 
examiner found that, in the absence of evidence to disprove 
it, the veteran's diabetes was present when he was in 
service.  The examiner also noted that the veteran was 
afforded a VA examination in November 2002 [sic].  He noted 
that the VA examiner concluded that reports in service of 
normal urinalyses (with respect to glucose) and a report of a 
normal fasting blood sugar, were insufficient to exclude the 
possibility that the veteran had diabetes in service.  The 
November 2002 VA examiner felt that it was as at least as 
likely as not that the veteran's diabetes was present in 
service.

The examiner then provided a detailed listing of the results 
of urinalyses and blood tests performed during the veteran's 
service, as well as after service.  He listed the type of 
sample, urine or plasma, and the relevant result.  The tests 
were performed between August 1978 and September 1993.  He 
also discussed that the record strongly supported a 
classification of the veteran's disease as type II, adult 
onset.  He said that the veteran's first degree relatives to 
have diabetes was typical for type II diabetes.  He noted 
that the veteran had been, and continued to be, obese.  The 
examiner reported the following analysis of the medical 
literature and how it applied to the veteran's case:

The diagnosis of diabetes mellitus has 
changed since [the veteran's] tour of 
duty.  As referenced within the C-file, 
(Current Medical Diagnosis and Treatment, 
1980 Ed. Ch 19. Diabetes Mellitus, 
Hypoglycemia & Lipoprotein Disorders, J. 
H. Karam) an accepted method of 
documenting diabetes in 1980 was to 
determine plasma glucose 2-hr [sic] after 
a carbohydrate load.  For individuals 0-
30 years old a value of 166-185 mg/dl 
indicated probable diabetes, and a value 
of >185 mg/dl assured the diagnosis.  
However, performing glucose tolerance 
tests is cumbersome, and often avoided in 
clinical practice.  For this reason, 
prior to 1997 fasting plasma glucose 
values of >140 mg/dl were commonly used 
as a diagnostic cut-point.  Since 1997, 
to capture patients with random blood 
glucose levels of <140 mg/dl that had 
been errantly categorized as non-
diabetic, the American Diabetes 
Association modified its recommendations 
so that the diagnosis of diabetes 
mellitus be made following determination 
1) of symptoms of diabetes plus casual 
plasma glucose concentration >200 mg/dl, 
or 2) a fasting plasma glucose of >126 
mg/dl, on more than one occasion, or 3) a 
2-hr plasma glucose during an oral 
glucose tolerance test (equivalent of 75 
grams (g) anhydrous glucose in water) 
(Diabetes Care 25(S1): S5, (2002).  Thus, 
upon presentation to his physician in 
1986 the findings that [the veteran] 
blood sugars were >200 mg/dl on multiple 
occasions fulfilled the diagnostic 
criteria for diabetes.  

Multiple studies support the contention 
that years often pass between the onset 
of type II diabetes mellitus and its 
diagnosis.  It is thus possible that [the 
veteran] developed diabetes any time 
prior to 1986.  However, the available 
data suggests [the veteran] did not 
develop diabetes prior to 1980.

The data indicate that five blood glucose 
determinations were made on samples taken 
from [the veteran] between October 1979 
and March 1980.  All values were reported 
to be <126 mg/dl, the level at which the 
more recent, and more inclusive criteria 
would permit a diagnosis of diabetes.  
Moreover, one of these determinations is 
reported to be the 2-hour value of a 
post-prandial study (118 mg/dl).  Thus, 
while actively sought, evidence to 
fulfill the diagnostic criteria for 
diabetes mellitus were not found.

Multiple determinations of urinary 
glucose secretion were also reported as 
negative during a period from August 1978 
to May 1981.  Urinary glucose excretion 
is not a formal diagnostic criterion for 
diabetes mellitus.  However, the symptoms 
of excessive thirst and urination 
(polydipsia and polyuria) in the syndrome 
of diabetes mellitus are caused by 
urinary free water loss that is, in turn, 
caused by un-resorbed glucose in the 
urine.  It is consequently, highly 
unlikely that a person suffering polyuria 
and polydipsia related to diabetes 
mellitus would not spill glucose into the 
urine.  Glucose in the urine may be a 
sporadic finding, but none of the twelve 
available results, obtained at various 
times of day, demonstrated urine glucose.  
The absence of glucose in the urine does 
not appear to be an individual aberration 
attributable to [the veteran].  Following 
the diagnosis of diabetes in 1986, urine 
glucose was easily determinable.

The examiner concluded that the veteran was overweight, a 
risk factor for developing type II diabetes, and carried the 
as yet undefined genetic determinants predisposing him to 
develop diabetes during his tour of duty.  However, the sum 
of data available suggest that diabetes actually developed 
sometime between May 1981 and 1986.  He concluded that the 
veteran's diabetes mellitus was not due to his tour of duty.

As noted in the Introduction, the veteran was informed of the 
additional evidence developed in this case and provided an 
opportunity to offer additional evidence or argument in his 
case.  The veteran's representative submitted additional 
argument in February 2003.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(e), 3.309 (2002). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran's SMRs are negative for a diagnosis 
of diabetes mellitus during service.  The objective 
postservice evidence of record does not show the disease 
manifesting itself to a compensable level within one year 
after service.  

The statements from Dr. Steed support the veteran's 
contention that his diabetes is related to service.  While 
the veteran stated that Dr. Steed had reviewed the SMRs, Dr. 
Steed did not cite to any evidence in the SMRs in support of 
his opinions.  Rather, his April 1998 opinion was general in 
nature and said that, in the absence of laboratory evidence 
to the contrary, it was likely that the veteran's diabetes 
was present in service.  Dr. Steed also relied on the 
veteran's history of polyuria and polydipsia in his December 
1998 letter when he said that these represented symptoms of 
diabetes in service and would suggest that the veteran could 
have had diabetes at that time.  In his April 2001 statement, 
Dr. Steed provided no further opinion regarding the etiology 
of the veteran's diabetes.  He only addressed the current 
physical condition of the veteran in that statement.  Dr. 
Steed is relying on the absence of evidence to prove his 
opinion in this case.  He does not say what evidence that 
would be and he fails to address the multiple laboratory 
tests done in service and what their results mean in 
assessing the veteran's status in service.  

The treatment records from Dr. Steed and Dr. Townsend make no 
reference to a longstanding, and undiagnosed, illness.  
Rather, the records document evaluation for complaints 
beginning in September 1986.  There is no discussion that the 
veteran experienced polyuria or polydipsia in service or the 
intervening years before 1986.  A family history of diabetes 
is noted in the records but there is no opinion that 
establishes the existence of the veteran's diabetes prior to 
1986.

The June 1999 VA examiner did not review the veteran's claims 
folder as part of his examination.  He relied on the 
veteran's reported symptoms in service to conclude that, in 
the absence of any laboratory evidence that disproved this, 
he felt that the veteran's diabetes was present in service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  (Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute compete medical evidence).  In 
this case, the examiner cited to no evidence, other than the 
veteran's related history, in concluding that he experienced 
symptoms in service and that the current diagnosis was 
related to those symptoms.  The examiner did not address the 
treatment records from Dr. Townsend and Dr. Steed or the 
SMRs.  Thus, the Board concludes that the June 1999 opinion, 
as written, is of little probative value.

The October 2002 VA examiner did conduct a review of the 
veteran's SMRs and the private medical evidence in this case.  
However, the examiner was of the opinion that there was no 
evidence in the record to disprove his conclusion that it was 
at least as likely as not that the veteran's diabetes 
mellitus was present in service.  Because of that opinion, 
the examiner cited to no evidence to show that the diabetes 
mellitus was present in service or manifest to a compensable 
degree within one year after service.  The examiner's entire 
opinion rested solely on the fact that he believed a proper 
test for diabetes was not done in service and thus it was 
likely that the veteran had diabetes in service because of 
the family history and symptoms reported by the veteran.  
Such an opinion, while rendered by a medical professional, 
without more is speculation.  This conclusion is affirmed by 
the strong analysis done by the VA examiner in January 2003 
where he did analyze the evidence of record available in 
determining that diabetes mellitus was not present in 
service.

The January 2003 VA examiner based his opinion on the all of 
the evidence of record.  He noted his review of the SMRs, 
claims folder, as well as opinions from Dr. Steed and the 
June 1999 and October 2002 VA examiners.  The January 2003 VA 
examiner provided a background of typical laboratory values 
that are used to diagnosis individuals with diabetes 
mellitus.  He even cited to the medical literature that was 
provided by the veteran in giving a detailed explanation of 
what methods were used in 1980 to determine if an individual 
had a diabetes and what current methods were relied on to 
make such a determination.  The examiner then reviewed the 
multiple urinalyses in service as well as the several blood 
(plasma) tests.  He also reviewed tests conducted after 
service.  His conclusion was that the veteran's diabetes was 
not present in service.  The examiner pointed to the results 
of five blood glucose determinations that were made between 
October 1979 and March 1980.  The examiner noted that all 
were <126 mg/dl, the level at which the more recent, and 
inclusive, criteria would permit a diagnosis of diabetes.  He 
further reported that one study was a 2-hour value of a post-
prandial study.  He said evidence of diabetes in service was 
actively sought but there was no evidence to show diabetes 
mellitus in service.

As further evidence that the veteran's diabetes mellitus was 
not manifested in service, the examiner noted that, while 
glucose in the urine was not a formal diagnostic criterion 
for diabetes mellitus, it was highly unlikely that an 
individual with polydipsia and polyuria would not spill 
glucose into the urine.  There was no evidence of glucose in 
the urine in service.  He further noted that, once the 
veteran was diagnosed with diabetes in 1986, urine glucose 
was easily determinable.

In concluding that the veteran's diabetes was not manifest in 
service, the examiner said the sum of the data suggested that 
it developed sometime between May 1981 and 1986.  While this 
last statement did not provide a specific date for the onset 
of the veteran's diabetes mellitus, it did not show that the 
disease was manifest to a compensable degree within one year 
of service.  Moreover, none of the other medical opinions of 
record have stated that the veteran's diabetes mellitus was 
manifest to a compensable degree within a year after service.  
Thus, the Board finds that there is no basis to establish 
service connection for the veteran's diabetes mellitus in 
service or to a compensable degree within a year after 
service.

In reaching this conclusion the Board has weighed all of the 
evidence of record, specifically that of the several medical 
opinions associated with the claims folder.  The Board's 
task, when there are medical opinions in the record on appeal 
that indicate different conclusions, is to determine the 
issue by weighing and balancing all the evidence of record.  
The Board must independently assess the quality of the 
evidence before it.  Madden v. Gober, 125 F.3d. 1477, 1481 
(Fed. Cir. 1997).  As the Court has said, "It is the Board 
that must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another."  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429 (1995).  It is 
in that light that the Board finds the January 2003 VA 
examiner to be the most probative opinion in this case.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  In this case, 
the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  The veteran is seeking entitlement to service 
connection for diabetes mellitus.  

The veteran was aware of the evidence he needed to submit to 
substantiate his claim when he filed in May 1998.  He 
previously obtained a copy of his SMRs and had a private 
physician review them and provide a favorable opinion in his 
case.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

In this case, the RO originally denied the veteran's claim in 
July 1998 on the basis that new and material evidence was not 
submitted to reopen his claim.  The Board found that new and 
material evidence was of record and reopened the claim in 
March 1999.  The Board's remand noted the criteria to 
establish service connection in its decision and returned the 
case under a duty to assist the veteran.  The Board's remand 
directed that the veteran be given the opportunity to 
identify outstanding evidence and either submit himself or 
obtain assistance from the RO.  The veteran was also to be 
afforded a VA examination to address the etiology of his 
diabetes mellitus.

The RO wrote to the veteran in March 1999, following the 
instructions in the Board's remand.  The veteran submitted 
additional evidence in response to the RO's letter.  He did 
not identify any further evidence or request assistance in 
obtaining evidence from the RO.

The veteran was provided with a supplemental statement of the 
case (SSOC) in August 2000 that reviewed the evidence of 
record.  The SSOC informed the veteran for the basis for the 
continued denial of his claim.  The veteran was issued a SSOC 
in April 2002 that provided notice of the provisions of the 
VCAA and its implementing regulations.  The SSOC again 
informed the veteran as to the basis for the continued denial 
of his claim.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
requirement to present evidence that his condition either 
manifested itself in service or within one year after 
service.  He submitted evidence on his own and was kept 
informed of the evidence developed by VA and of what was 
required of him.  The August 1998 SOC and August 2000 and 
April 2002 SSOCs informed the veteran as to why the evidence 
of record did not allow for the grant of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran's case 
was reopened by the Board in March 1999 and remanded for 
further development.  Multiple VA examinations were afforded 
the veteran, to include as part of the Board's development 
authority.  The veteran presented testimony at a hearing at 
Travel Board hearing in December 1998.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.   The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

VA has satisfied its duties to inform and assist the 
appellant in this case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  Further development of the claims and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

